Exhibit 10.31

Dated as of January 1, 2001

 

I. Craig Henderson, M.D.
c/o ACCESS Oncology, Inc.
730 Fifth Avenue, Ninth Floor

New York, NY  10019

Dear Dr. Henderson:

This letter agreement will confirm your employment (“Executive” or “you”) with
Access Oncology, Inc. (the “Corporation”), under the following terms and
conditions and for the following consideration:

1.            Term of Agreement; Compensation.  (a)        This agreement shall
continue until December 31, 2004 (the “Employment Term”), except the term shall
be automatically renewed for a period of two years on each expiration date
unless either party provides six months prior written notice of non-renewal to
the other party.

(b)            Executive shall be paid $200,000 per year (the “Base Salary”),
payable on a bi-monthly basis in arrears; provided that Executive’s Base Salary
shall be increased by at least 15% annually, with the first adjustment on
January 1, 2002 and thereafter on each January 1 that this Agreement is in
effect.  Notwithstanding the foregoing, until the time that the Executive joins
the Corporation on a full-time basis, Executive will receive a percentage of the
Base Salary equal to the percentage of time that the Executive is devoting to
the Corporation pursuant to paragraph 2 at the time any Base Salary payment is
due.  Additionally, upon the time that Executive joins the Corporation on a
full-time basis and assuming that corporate resources are adequate to justify
such an increase, the Executive’s Base Salary will be increased to a level
commensurate with Executive’s role and experience level.

(c)            Executive shall be entitled to an annual performance bonus of up
to 50% of the Base Salary (the “Performance Bonus”) based on annual target
performance objectives to be agreed upon by the Chairman of Board of Directors
and the Executive on or before the December 15 immediately preceding fiscal year
for which the Performance Bonus shall be applicable.  For the fiscal year ending
December 31, 2001, your target performance objectives and bonus amounts will
based on the achievement of the stated overall corporate performance goals for
2001 (and will be agreed upon within 120 days of the date hereof).

(d)            You shall receive, options (the “Incentive Options”) to purchase
5% of the fully-diluted shares of common stock of the Corporation outstanding as
of the date hereof (including the round of financing currently being conducted)
with an exercise price of $.20 per share, which options shall be exercisable for
a 10 year period.  Twenty-five percent of the Incentive Options shall vest on
December 31, 2001 and then equally on a quarterly basis thereafter over the next
three-year (3) period while this Agreement is in effect, such that on December
31, 2004, all such Incentive Options shall be fully vested.  The Incentive
Options shall otherwise be subject to the terms and conditions of the
Corporation’s Employee Stock Option Plan.

--------------------------------------------------------------------------------

(e)            Upon the occurrence of each Qualified Offering (as defined in
Exhibit B), you shall receive additional options (the “Offering Options”) to
purchase common stock of the Corporation equal to 5% of the shares of equity
securities issued in such Qualified Offering.  Such options shall have an
exercise price equal to the fair market value of the Common Stock on the closing
date of such transaction, shall be exercisable for a 10-year period and shall
otherwise be subject to the terms and conditions of the Corporation’s Employee
Stock Option Plan.  The Offering Options shall vest 25% on the first anniversary
of such grant and the remainder in equal quarterly installments over the next
three years such that all such options shall be vest on the fourth anniversary
of such grant.

(f)            From time to time, at the discretion of the Board of Directors,
you may be eligible for additional stock option grants.

2.  Position and Responsibilities.  Subject to the terms and conditions set
forth herein, the Corporation hereby engages and employs the Executive, and the
Executive hereby accepts engagement and employment, as follows:

Timeframe

Time
Commitment

Title


ANTICIPATED RESPONSIBILITIES

January 1, 2001-June 30, 2001

25%

President

The Executive shall be primarily responsible for overseeing and managing the
Corporation’s clinical services division, including, assisting in finalizing the
business model, defining the product and service offerings, developing the model
and infrastructure for data management, recruiting and hiring the core team,
recruiting top oncology practices to join OCOG and finding additional trial
sponsors interested in utilizing the Corporation’s clinical services.

During this period, the Executive will also provide assistance to AOI
Communications and AOI Pharmaceuticals on an advisory basis.

Executive will also assist the Corporation in its capital raising efforts.

 

--------------------------------------------------------------------------------

 

July 1, 2001-December 31, 2001

50%

President

The Executive will continue to manage the clinical services division. 
Additionally, Executive will gradually during this period takeover the oversight
management of the entire services division (OCOG, AOI Communications and
cancereducation.com), such that by the end of 2001, all the senior executives in
the services division will have a direct reporting relationship to Executive (or
his designated appointee).

Executive will continue to assist the Corporation in its capital raising
efforts.

Thereafter

Full-time
(80%+)

CEO and
President

As CEO & President, Executive shall assume the day-to-day management of the
entire Corporation.  Accordingly, senior executives from the Services Division
and AOI Pharmaceuticals will report directly to the Executive (or his designated
appointee).

In turn, Executive will report directly to Michael S. Weiss, Executive Chairman
of the Corporation on the progress of the operating units and collaboratively
establish monthly, quarterly and annual budgets and operating plans as well as
the establishment of corporate goals and objectives.

It is anticipated that Michael S. Weiss, Executive Chairman, will maintain
day-to-day management of the Corporation’s in-licensing/partnering business
development efforts as well as focusing on strategic initiatives for the
Corporation, including, mergers & acquisitions, joint ventures and capital
raising/wall street.  Executive will assist with and participate in these
activities as well.

Additionally, Executive shall be appointed to the Board of Directors of the
Corporation at the next in-person Board meeting.

3.            Vacation.  Upon joining the Corporation on a full-time basis,
Executive shall be entitled to four (4) weeks of paid vacation during each
calendar year.

--------------------------------------------------------------------------------

4.            Non-Competition.  Executive understands and recognizes that his
services to the Corporation are special and unique and agrees that, during the
Employment Term and for a period of one (1) year from the date of termination of
the Employment Term, Executive shall not in any manner, directly or indirectly,
on behalf of Executive or any person, firm, partnership, joint venture,
corporation or other business entity (“Person”), enter into, engage in or
consult for any commercial business that operates an oncology-focused
proprietary product development business, an oncology-focused clinical research
business, oncology-focused site management organization, oncology-focused
clinical research network, oncology-focused web site and/or an oncology-focused
medical communications business, in each case which is competitive with the
business of the Corporation, either as an individual for his/her own account, or
as a proprietor, partner, member, joint venturer, employee, consultant, agent,
salesperson, officer, director or shareholder (the “Restricted Businesses”)
within the geographic area of the Corporation’s business, which is deemed by the
parties to be the United States of America; provided, however, that nothing
shall prevent the Executive from purchasing shares of any company in the public
market or for working for a company that conducts a Restrictive Business, so
long as Executive works in a division of such company that is not engaged in a
Restricted Business.  Executive acknowledges and agrees that given the services
to be provided hereunder that this non-compete clause is reasonable. 
Notwithstanding the foregoing, the Corporation acknowledges that Executive has
continuing obligations to Alza Corporation and to certain other pharmaceutical
companies, medical communications companies and Internet-based companies to
perform certain advisory and speaker activities, and the Corporation explicitly
agrees that those activities are outside of this non-compete agreement.

5.            Confidential Information.  (a)  Executive agrees that during the
course of the Employment Term or at any time after termination, Executive will
keep in strictest confidence and will not disclose or make accessible to any
other person without the prior written consent of the Corporation, the
Corporation’s products, services, business plan, manner of doing business and
technology, both current and under development, promotion, marketing and
educational programs, customer and other lists, trade secrets and other
confidential and proprietary business information of the Corporation or any of
its clients and third parties including, without limitation, Proprietary
Information (as defined in Section 6) (all the foregoing collectively being
referred to herein as the “Confidential Information”).  Executive agrees:  (i)
not to use any such Confidential Information for itself or others, (ii) not to
disclose or publish any of the Confidential Information and (iii) not to take
any such material or reproductions thereof from the Corporation’s facilities at
any time during the Employment Term except, in each case, as required in
connection with Executive’s duties to the Corporation.

(b)            Upon written notice by the Corporation, Executive shall promptly
redeliver to the Corporation, or, if requested by the Corporation, promptly
destroy all written or electronic Confidential Information and any other written
or electronic material containing any information included in the Confidential
Information (whether prepared by the Corporation, Executive, or a third party),
and will not retain any copies, extracts or other reproductions in whole or in
part of such written or electronic Confidential Information (and upon request
certify such redelivery or destruction to the Corporation in a written
instrument reasonably acceptable to the Corporation and its counsel).

--------------------------------------------------------------------------------

6.            Ownership Of Proprietary Information.  (a) Executive agrees that
all information, materials and/or inventions created, discovered or developed by
Executive under this Agreement (collectively, the “Inventions”), by the
Corporation, its subsidiaries, affiliates or licensors or made known to the
Corporation or any of its affiliates by Executive during the Employment Term and
information relating to the Corporation’s customers, suppliers, consultants, and
licensees, and/or in which property rights have been assigned or otherwise
conveyed to the Corporation or its affiliates, shall be the sole property of the
Corporation or the affiliates, as applicable, and the Corporation or the
affiliates, as the case may be, shall be the sole owner of all patents,
copyrights and other rights in connection therewith, including without
limitation the right to make application for statutory protection.  All of the
aforementioned information is hereinafter called “Proprietary Information.”  By
way of illustration, but not limitation, Proprietary Information includes web
pages, computer programs, trade secrets, processes, discoveries, structures,
inventions, designs, ideas, works of authorship, copyrightable works,
trademarks, copyrights, formulas, data, know-how, show-how, improvements,
inventions, product concepts, techniques, information or statistics contained
in, or relating to, marketing plans, strategies, forecasts, blueprints,
sketches, records, notes, devices, drawings, customer lists, patent
applications, continuation applications, continuation-in-part applications, file
wrapper continuation applications and divisional applications and information
about the Corporation’s or its affiliates’ employees and/or consultants
(including, without limitation, the compensation and job responsibility of such
employees and/or consultants).

(b)            Executive shall maintain and furnish to the Corporation complete
and current records of all such Inventions and disclose to the Corporation in
writing all such Inventions.  Executive:  (i) hereby assigns, sets over and
transfers to the Corporation all of his right, title, and interest in and to
such Inventions; and (ii) agrees that Executive and his agents shall, during and
after the period Executive is retained by the Corporation, upon reasonable
request of the Corporation, cooperate fully in obtaining patent, trademark,
service mark, copyright or other proprietary protection for such Inventions, all
in the name of the Corporation (but only at Corporation expense), and, without
limitation, shall execute all requested applications, assignments and other
documents, and take such other measures as the Corporation shall reasonably
request in order to perfect and enforce the Corporation’s rights in such
Inventions, and hereby appoints the Corporation as Executive’s attorney to
execute and deliver any such applications, assignments or other documents on
Executive’s behalf in the event that the Executive fails or refuses to execute
and deliver any such applications, assignments or other documents requested by
the Corporation.

--------------------------------------------------------------------------------

7.            Non-Solicitation.  During the Employment Term, and for one (1)
year thereafter, Executive shall not, directly or indirectly, without the prior
written consent of the Corporation:  (a) interfere with, disrupt or attempt to
disrupt any past, present or prospective relationship, contractual or otherwise,
between the Corporation and any of its licensees, licensees, clients, customers,
suppliers, employees, consultants or other related parties, or (b) solicit or
induce for hire any of the employees, agents, consultants or advisors of the
Corporation or any such individual who in the past was employed or retained by
the Corporation, within six (6) months of the termination of said individual’s
employment or retention by the Corporation; provided, however, that this
prohibition shall not apply to consultants or advisors so long as Executive is
not in violation of his non-compete agreement and such consultants and advisors
do not terminate their relationship with the Corporation as a result of their
involvement with the Executive, or (c) solicit or accept employment or be
retained by any party who, at any time during the Employment Term, was a
customer or supplier of the Corporation or any of its affiliates or any licensor
or licensee thereof where such person’s position will be related to a Restricted
Business (as such term is defined in paragraph 4 above); or (d) solicit or
accept the business of any customer or supplier of the Corporation or any
affiliate of the Corporation with respect to products similar to those supplied
by the Corporation or such affiliate.

8.            Expenses & Benefits.  (a)  The Corporation will promptly reimburse
Executive for all reasonable and necessary business expenses incurred by him/her
in connection with providing the employment services under this Agreement.

(b)            The Corporation shall make available to Executive similar health
benefits and other benefits that it makes available to its other senior
executives.

9.            Termination; Severance and Accelerated Vesting.  (a) Upon your
joining the Corporation on a full-time basis, if thereafter the Corporation
terminates your employment without “just cause” (as defined in Exhibit A hereto)
or you terminate your employment for “good reason” (as defined in Exhibit A
hereto), then Executive will be entitled to receive the amounts set forth under
paragraph 9(b) below and Executive shall receive one additional year of vesting
on all stock options granted to you; provided, however, if your employment is
terminated in accordance with this paragraph 9(a) within 12 months of a
“Qualified Change in Control” then you shall be entitled to immediate vesting of
all remaining unvested stock options.  Additionally, regardless of such
termination, your stock options shall remain exercisable for the full teen of
such options.

(b)            In the event your employment is terminated in accordance with
paragraph 9(a), you shall receive a lump-sum payment equal to:  (i} one (1)
year’s Base Salary; (ii) any earned and unpaid bonus as of the date of
termination; and (iii) any incurred and unpaid expenses; provided, however, if
your employment is terminated in accordance with paragraph 9(a) within 12 months
of a “Qualified Change in Control” then you instead will be entitled to a
lump-sum payment equal to:  (x) two (2) year’s Base Salary; (y) any earned and
unpaid bonus as of the date of termination; and (z) any incurred and unpaid
expenses.

--------------------------------------------------------------------------------

(c)            In the event that your employment is terminated as a result of
death or Disability (as defined in Exhibit A) of the Executive, then Executive
or his estate or legal representative shall receive a lump-sum payment equal to
(a) Base Salary through the date of termination, (b) any earned and unpaid bonus
and (c) any incurred and unpaid expenses.

10.            Indemnification.  The Corporation shall defend and indemnify
Executive in his capacity as President, Chief Executive Officer and Director of
the Corporation against any and all claims, judgments, damages, liabilities,
costs and expenses (including reasonable attorney’s fees) arising out of, based
upon or related to the Executive’s performance of services hereunder, except to
the extent that such claims arise out of Executive’s (a) willful misconduct, (b)
bad faith, (c) gross negligence or (d) reckless disregard of the duties involved
in the conduct of Executive’s position.

11.            Entire Agreement; Waiver.  This Agreement contains the     
entire understanding of the parties with respect to the retention of Executive
by the Corporation.  There are no restrictions, agreements, promises,
warranties, covenants or undertakings between the parties with respect to the
subject matter herein other than those expressly set forth herein.  This
Agreement may not be altered, modified, or amended except by written instrument
signed by the parties hereto.

12.            Governing Law.  This Agreement shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York
without regard to such State’s principles of conflict of laws.  The parties
hereto consent to the exclusive jurisdiction of the courts of the State of New
York or any district court sitting in the State of New York for any disputes
arising under this letter agreement.

13.            Headings.  The headings of the Sections are inserted for
convenience of reference only and shall not affect any interpretation of this
Agreement.

14.            Severability of Provisions.  If any provision of this Agreement
shall be declared by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced in whole or in part, such provision shall be
interpreted so as to remain enforceable to the maximum extent permissible
consistent with applicable law.  The remaining conditions and provisions or
portions thereof shall nevertheless remain in full force and effect and
enforceable to the extent they are valid, legal and enforceable, and no
provision shall be deemed dependent upon any other covenant or provision unless
so expressed herein.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Letter Agreement as of
the day and year first written above.

 

EXECUTIVE:

 

by:        /s/ I. Craig Henderson, M.D.   
Name:  I. Craig Henderson, M.D.

CORPORATION:

ACCESS Oncology, Inc.

by:        /s/ Michael S. Weiss                
Name:  Michael S. Weiss
Title:    Chairman & CEO

 

 

--------------------------------------------------------------------------------

Exhibit A




CERTAIN DEFINITIONS

 1. Just Cause.  Any of the following actions by the Executive shall constitute
    just cause for termination by the Chairman of the Board of Directors of the
    Corporation:

 A. Material breach by the Executive of the confidentiality, non-compete,
    ownership of inventions and non-solicitation covenants contained in this
    Employment Letter Agreement; or

 B. Any action by the Executive constituting willful misconduct in respect of
    the Executive’s obligation to the Corporation that has or is likely to
    result in material., economic damage to the Corporation; or

 C. The willful and continual failure or refusal by the Executive to perform his
    duties as under this letter employment (other than by reason of death or
    Disability (as defined below), or other reasons beyond Executive’s control),
    provided such failure or refusal continues for a period of 30 days after
    receipt of written notice thereof from the Chairman of the Board of
    Directors in reasonable detail of such failure or refusal; or

 D. Conviction of any crime which involves (i) an intentional wrongful act or
    (ii) an act of moral turpitude that (a) is intended to result in substantial
    personal enrichment of the Executive at the expense of the Corporation or
    (b) may have a material adverse impact on the business or reputation of the
    Corporation.

 2. Good Reason.  Any of the following actions or omissions by the Corporation
    shall constitute good reason for termination by Executive:

 A. Material breach by the Corporation of any provision of this Employment
    Letter Agreement which is not cured by the Corporation within 30 days of
    notice thereof from the Executive; or

 B. A failure to elect or reelect the Executive to the office of President,
    Chief Executive Officer and Director of the Corporation or other diminution
    of the Executive’s function, duties or responsibilities in each case without
    the Executive’s written consent; or

 C. Reduction in Executive’s Base Salary or incentives or other fringe benefits
    of a material economic effect; or

 D. Termination of the Executive’s employment within 12 months of a “change in
    control” (as defined below) if such termination is initiated by the
    Corporation (or such successor corporation) without “just cause” or by the
    Executive for “good reason” (other than as set forth in this subparagh
    (D)).  A “change in control,” shall mean either:  (x) a Merger (as defined
    below), except for a transaction the principal purpose of which is to change
    the:  State of incorporation, (y) the sale, transfer or other disposition of
    all or substantially all of the assets of the Corporation; or (z) any other
    corporate reorganization or business combination (including, but not limited
    to, a merger in which the Corporation is the surviving entity) in which more
    than fifty percent (50%) of the Corporation then outstanding voting stock is
    transferred to different holders in a single transaction or a series of
    related transactions; or

--------------------------------------------------------------------------------

 E. Relocation of Executive, without his prior consent to a facility or location
    that is more than fifty (50) miles away from the Executive’s then present
    location.

 3. Disability.  Shall mean (i) the suffering of any mental or physical illness,
    disability or incapacity that shall in all material respects preclude the
    Executive from performing his employment duties or (ii) the Executive’s
    absence from employment by reason of any mental or physical illness,
    disability or incapacity for a period of four and one-half months during any
    nine-month period; provided that such illness, disability or incapacity
    shall be reasonably determined by the Chairman of the Board of Directors of
    the Corporation to be of a permanent nature based on the foregoing
    standards.

 4. Merger.  Shall mean a merger or consolidation of the Corporation with any
    other corporation or entity, other than a merger or consolidation which
    would result in the voting securities outstanding immediately prior thereto
    continuing to represent (either by remaining outstanding or by being
    converted into voting securities of the surviving entity) more than fifty
    (50%)percent of the total voting power represented by the voting securities
    of the Corporation or such surviving entity outstanding immediately after
    such merger or consolidation.

 5.  Qualified Offering. Shall mean the sale of securities of the Corporation
    prior to the earlier to occur of (a) raising $30 million and (b) the initial
    underwritten public offering, provided that the price paid for such
    securities places a valuation on the Corporation that is greater than the
    post-offering valuation of the Corporation for the round of financing
    immediately preceding such sale of securities.

 6. Qualified Change in Control.  Shall mean a “change in control”, which places
    a value on the Corporation of in excess of $50 million.



NYC01/7725055v1

